Citation Nr: 0415982	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for a right hand and arm disability 
resulting from a Department of Veterans Affairs (VA) 
phlebotomy (blood draw) in August 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to 
compensation under 38 U.S.C. § 1151 for a right hand and arm 
disability resulting from a VA blood draw in August 2000.

On February 26, 2004 a motion to advance the veteran's appeal 
was received at the Board.  That motion was granted on March 
9, 2004.

A Veterans Health Administration (VHA) opinion was requested 
on March 18, 2004 and received by the Board on March 31, 
2004.  The veteran and his representative were afforded the 
opportunity to review the opinion and submit additional 
evidence and argument.  Appellant's brief in response to the 
medical expert opinion was received in June 2004.


FINDING OF FACT

1.  The preponderance of the evidence is against a causal 
relationship between a current disability of the right upper 
extremity, to include claimed residuals of a median nerve 
injury, and a blood draw performed by VA in August 2000.

2.  There is no competent evidence to show that the veteran 
incurred an additional disability, to include residuals of a 
median nerve injury of the right arm and hand, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in performing a blood draw in August 2000.

 

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for an additional disability of the right 
hand and arm caused by VA medical treatment have not been 
met.   38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for a right hand and arm 
disability resulting from VA phlebotomy or blood draw in 
August 2000 was received by the RO on September 27, 2000, 
after the enactment of the VCAA.  The regulations issued to 
implement the VCAA are expressly applicable to any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans' Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The veteran and his representative have been provided with a 
copy of the appealed March 2001 rating decision, a May 2001 
VCAA notification letter, and a February 2002 statement of 
the case (SOC).  Those documents discuss the pertinent 
evidence and the laws and regulations related to the claim, 
provide notification of the evidence needed to prevail on the 
claim, and request additional evidence in the veteran's 
possession.  In the May 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
letter specifically asked the veteran to provide additional 
medical evidence he claimed to have in his possession.  

In light of the foregoing, the Board finds that the rating 
decision, the VCAA letter and the SOC comply with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim).  

The Court in Pelegrini also held that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the RO provided VCAA notice in May 2001, two months 
after the unfavorable AOJ decision on his claim.

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. 

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in this case.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SOC 
was provided to the appellant in February 2002.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was provided with VA medical examinations and a 
Veterans Health Administration (VHA) opinion from a 
specialist in neurology, which specifically addresses the 
questions presented in this appeal.  Under these 
circumstances, there is no duty to provide an additional 
examination or opinion with regard to the veteran's claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for a right hand and arm disability 
resulting from a VA blood draw in August 2000.  Id.

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Factual Background

The veteran reported to a VA Medical Center (VAMC) in August 
2000 for a routine blood draw.

It is likely that, at the time of the blood draw, the needle 
struck the median nerve, possibly on two occasions.  On the 
first occasion the veteran noted prominent pain extending 
downward into his fingers and upward into his shoulder 
region.  When the technician repositioned the needle the 
veteran experienced a sharp, shock-like pain.  Subsequently, 
the veteran complained of continuing pain in his right elbow 
radiating down to the fingers of his right hand.

Outpatient treatment notes for the period August through 
December 2000 reflect that the veteran made 4 visits to the 
VAMC complaining of pain resulting from the August blood 
draw.  The veteran complained of pain radiating down to his 
right hand and radiating up to his right shoulder.  There are 
no outpatient treatment notes for the veteran's claimed 
disability after December 2000. 

A VA compensation examination was conducted in November 2000 
to determine whether the veteran incurred an additional 
disability as a result of the August 2000 blood draw.   At 
that time the veteran complained of right hand numbness, 
intermittent aching pain in the hand when cold, aching in the 
hand at night, pain in the right shoulder - especially with 
elevation, and weakness in the entire arm and hand.

In his diagnosis, the examining physician concluded that the 
blood draw could have caused a period of numbness and 
tingling in the right hand, but "it was difficult to 
relate" the extensive distribution of sensory change 
displayed at the time of the examination to a venopuncture.  
In his discussion, the examining physician found that there 
was no evidence of an arterial puncture, local injury, 
swelling, puffiness or bruising, and no changes that 
suggested continuation of median nerve irritation or 
compression.

Further to his diagnosis, the examining physician found no 
evidence of motor abnormalities effecting the right hand or 
arm, could not confirm abnormalities of the grip, and could 
not associate such abnormalities with a proximal median nerve 
injury.

The examining physician concluded that some of the features 
described by the veteran would be compatible with an 
independent and preexisting carpal tunnel syndrome and that a 
rotator cuff tear at the right shoulder could be present, but 
would not have a specific relationship to the August 
venopuncture.  

The examining physician found that the distribution of 
decreased sensation in the right hand is more broad than 
would be expected from median irritation or injury, that pain 
has not been a prominent issue, and that no features that 
would suggest causalgia or a neuropathic pain syndrome had 
developed.

The examining physician recommended electro diagnostic 
testing to define the presence of an entrapment neuropathy at 
the right wrist and document median sensory nerve 
responsivity.  An examination was scheduled for January 2001, 
but the veteran failed to report for that examination.

The veteran underwent an electromyogram (EMG) in February 
2001, which showed evidence of a moderate to severe right 
median neuropathy at the wrist but no evidence of denervation 
of median innervated muscles proximal to the wrist.  

In February 2004 written argument submitted to the Board on 
behalf of the veteran, the veteran's representative requested 
VA to obtain an additional examination and opinion.   The 
representative specifically requested additional electro 
diagnostic testing and asserted that it is "unlikely" that 
the veteran was a "no show" for his scheduled January 2001 
electro diagnostic testing.  

Pursuant to the Board's request, a VHA opinion from a 
neurologist was obtained in March 2004.  The neurologist 
reviewed the relevant evidence in the claims file and noted 
that there are many common medical etiologies that can 
explain the veteran's symptoms in August 2000, including 
carpel tunnel syndrome, the veteran's existing possible 
peripheral vascular disease and musculoskeletal disorders, 
among others.  It was further observed that median neuropathy 
at the elbow due to vein puncture is rare, even if a blood 
draw is performed by inexperienced personnel.  The 
neurologist concluded that the phlebotomy performed on the 
veteran in August 2000 was very unlikely to cause median 
nerve injury.

Legal Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, the veteran's claim for 
benefits under § 1151 was filed and received in September 
2000.  Thus, this claim must be decided under the current, 
post-October 1, 1997 version of 38 U.S.C.A. § 1151.

When a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of his own willful misconduct or 
failure to follow instructions, and the injury or aggravation 
results in additional disability, then compensation shall be 
awarded in the same manner as if the additional disability 
was service connected, i.e., in the same manner as if the 
additional disability was due to an injury or disease that he 
had incurred during his active military service.  38 U.S.C.A. 
§ 1151 (West 2002).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based is compared 
with the subsequent physical condition resulting from the 
disease or injury.  Compensation is not payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  See 
38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental.  The mere fact of aggravation, standing 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

Analysis

Upon a VA examination in November 2000, the examiner noted 
the veteran's history of needle trauma but did not find the 
development of any features that would suggest causalgia or 
neuropathic pain syndrome and no relationship between that 
trauma and the symptomatology described by the veteran.  
However, a February 2001 EMG study, while negative for 
denervation of median innervated muscle proximal to the 
wrist, showed evidence of a moderate to severe right median 
neuropathy at the wrist and a possible mild underlying 
sensory neuropathy.  

Notwithstanding the November 2000 examination that failed to 
result in a diagnosis of additional disability, given the 
history of needle trauma and the EMG diagnosis noted above, 
and the representative's request, the Board requested a VHA 
opinion from a specialist in neurology.  Following a review 
of the relevant evidence in the claims file, the neurologist 
concluded that it was very unlikely that the phlebotomy or 
blood draw caused a median nerve injury to the veteran's 
elbow.  There is no competent opinion to indicate otherwise.  
The neurologist provided a rationale for the opinion and 
specifically noted the veteran's abnormal EMG in doing so.  

The Board does not dispute that the veteran experienced a 
period of numbness and tingling in the right hand following a 
VAMC blood draw.  However, the competent medical evidence, to 
include the recent neurologist's opinion, fails to show 
current disability due to the blood draw.  Thus, the 
overwhelming preponderance of the evidence is against a 
causal relationship between a current disability of the right 
upper extremity, to include residuals of a median nerve 
injury, and a blood draw performed by VA in August 2000.  The 
Board notes that, in the absence of competent evidence of 
additional disability due to VA treatment, the question of 
whether the veteran incurred an additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in performing a blood draw in August 2000, is moot.  
Accordingly, compensation for a claimed right arm and hand 
disability resulting from a VA blood draw in August 2000, 
under the provisions of 38 U.S.C.A. § 1151, is not 
warranted. 

The Board has considered the representative's assertion that 
the veteran was not notified of electro-diagnostic testing 
scheduled in January 2001.  However, an EMG was performed the 
following month and considered by the more recent 
neurologist's opinion noted above.  No further testing was 
recommended.  As noted earlier in this decision, the Board 
finds that the medical examinations and neurologist opinion 
provided an adequate factual basis upon which to render an 
appellate decision.  The veteran's VA outpatient clinic 
records were obtained and he has been afforded numerous 
opportunities to obtain and provide additional medical 
evidence.

The Board has also considered the veteran's assertion that he 
has additional disability as the result of the VA evaluation 
in question.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses the required 
specialized medical training and knowledge, nor is it 
contended otherwise.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).






ORDER 

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for a right arm and hand disability 
resulting from a VA blood draw in August 2000, is denied. 


                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



